PER CURIAM.
Judgment reversed, and new trial granted before another referee, or before a jury, in case either party is or becomes entitled to a jury trial, with costs to appellant to abide event. Held that, as it was not shown that the defendant had made any purchases or deposits, indicating that she had received the $4,000 or any part thereof, and plaintiff’s testimony as to advances or loans to defendant of other large sums of money is found by the referee to have been false, and material testimony of at least one of plaintiff’s witnesses was clearly false, we think the evidence is insufficient to support the finding of the referee that plaintiff did in fact pay or deliver to the defendant the sum of $4,000 as and for a contribution to the capital of the alleged partnership between the parties.